Citation Nr: 1645817	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-11 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for prostatitis.  

2.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches prior to September 3, 2015, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Vanessa L. Brice, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and V. E. 




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1974.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, a December 2012 RO decision granted a 30 percent disability rating for headaches and a 40 percent disability rating for prostatitis, each effective April 8, 2009.  Additionally, a May 2016 RO decision granted an increased 50 percent disability rating for headaches, effective September 2015.  Although the 50 percent disability rating represents the maximum schedular disability rating for headaches, a higher rating is possible on an extraschedular basis; therefore, these decisions to not represent total grants of the benefits sought on appeal, and the Veteran's claims for increased disability ratings remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at December 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected prostatitis has resulted in no worse than voiding dysfunction including urine leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, urinary frequency resulting in a daytime voiding interval of less than one hour and awakening to void five or more times per night, and obstructed voiding with marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream; his prostatitis has not require the use of an appliance, or resulted in urinary tract infections or renal dysfunction for any period on appeal.  

2.  Prior to June 19, 2012, the Veteran's service-connected migraine headaches resulted in headache attacks two to three times per month with occasional nausea, but without characteristic prostrating attacks or resulting significant effects on the Veteran's occupation or daily activities.  

3.  Affording the Veteran the benefit of the doubt, from June 19, 2012, the Veteran's service-connected headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent for prostatitis have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.115a, 4.115b, DC 7527 (2015).  

2.  The criteria for an increased 50 percent disability rating for migraine headaches have been met from June 19, 2012, but no sooner; the criteria for an increased disability rating in excess of 50 percent for migraine headaches have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a June 2009 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in July 2009, December 2012, and September 2015.  The Board finds that the VA examinations and opinions of record are adequate to decide the Veteran's claims on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disabilities in sufficient detail to allow application of the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's April 2009 increased rating claim, or from April 2008 to the present, including the applicability of any staged rating periods.  


II.A.  Increased Rating - Prostatitis  

The Veteran's service-connected prostatitis is current rated as 40 percent disabling from April 8, 2009 under DC 7527, regarding prostate gland injuries, infections, hypertrophy, or postoperative residuals.  38 C.F.R. § 4.115b, DC 7527 (2015).  Pursuant to DC 7527, such prostate conditions are to be rated under the rating criteria as voiding dysfunction or urinary tract infection, whichever is predominant.  See id.; see also 38 C.F.R. § 4.115a (2015).  

Under the rating criteria for urinary tract infections, a 10 percent disability rating is warranted for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.  A 30 percent disability rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.  Finally, poor renal function is to be evaluated under the relevant rating criteria for renal dysfunction.  Id.  

Under the rating criteria for voiding dysfunction, the particular condition is to be rated as urine leakage, frequency, or obstructed voiding.  Id.  

Regarding urine leakage (including continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed less than 2 times per day.  Id.  A 40 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  Id.  Finally, a maximum schedular 60 percent disability rating is warranted for a condition which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  

Regarding urinary frequency, a 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  A maximum schedular 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  Id.  

Regarding obstructed voiding, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.  

Turning to the relevant evidence of record during the relevant temporal period, the Veteran was first afforded a VA genitourinary examination regarding his prostatitis in July 2009.  He reported that he was diagnosed with prostatitis in 1971, with current symptoms of pain in the groin area most of the time without flare ups or current treatment.  He also complained of erectile dysfunction for the past four months.  There was no history of hospitalization or surgery, trauma to the genitourinary system, neoplasms, general systemic symptoms due to genitourinary disease, urinary symptoms, urinary leakage, recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  The Veteran was noted to have erectile dysfunction of an unknown etiology.  A genitourinary physical examination was normal.  The VA examiner diagnosed prostatitis (with unrelated erectile dysfunction) without significant effects on his occupation or daily activities.  

In his June 2012 VA Form 9 substantive appeal, the Veteran reported that his prostatitis was worsening, with increasingly painful flare ups.  He noted he had been referred to a urologist for specialized care and treatment of his prostatitis condition.  

The Veteran was afforded an additional VA genitourinary examination in December 2012.  He reported chronic prostate infections with ongoing painful urination.  The examiner noted that his diagnosed chronic prostatitis required continuous prescription medication.  There was no history of orchiectomy.  The Veteran had voiding dysfunction which did not cause urine leakage or require the use of an appliance; however, it resulted in increased urinary frequency, with a daytime voiding interval of less than one hour and nighttime awakening to void five or more times, as well as signs or symptoms of obstructed voiding, including marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  There was no history of recurrent symptomatic urinary tract or kidney infections.  The examiner also noted that the etiology of the Veteran's erectile dysfunction was due to his diabetes, and opined that it was not as likely as not attributable to his chronic prostatitis.  Finally, the examiner documented that the Veteran's chronic prostatitis had required long-term drug therapy, including antibiotic doxycycline every two months.  A physical examination was normal, although the Veteran declined examination of the prostate.  Finally, the Veteran reported functional limitations as a result of his prostatitis, including frequent urination (which required extra time and effort) and affected his travel, daily routine, sleeping at night, and all activities; however, such limitations did not preclude limited duty or sedentary employment.  

At the December 2014 Board hearing, the Veteran reported that his prostatitis began during active service, had never gone completely away, and had gotten worse over the years.  He stated his current problems included urinary frequency at all hours of the day and nighttime awakening every two to two and a half hours, as well as swelling of the groin and prostate area.  

The Veteran was most recently afforded a VA genitourinary examination in September 2015, at which time he reported ongoing problems associated with his chronic prostatitis, including urine leakage requiring the use of absorbent pads.  The examiner documented that the Veteran's condition resulted in voiding dysfunction which required the use of absorbent pads which must be changed two to four times per day, without the use of an appliance; increased urinary frequency including a daytime voiding interval of less than one hour and nighttime awakening to void five or more times; and obstructed voiding with marked hesitancy, markedly slow or weak stream, and markedly decreased force of stream.  The Veteran's history of chronic prostatitis had also required intermittent intensive management, including antibiotics for inflammation twice in the past twelve months.  The examiner also noted the Veteran's erectile dysfunction, which he stated was as likely as not attributable to his chronic prostatitis.  Finally, the Veteran reported functional impact as a result of his chronic prostatitis, including the urge to urinate three to four times per hour, which would require him to leave his work station numerous times throughout the day or change his family plans.  He noted resulting hesitancy and a slow and weak stream, in addition to urinary urges with an inability to urinate, and increased urinary urgency with prolonged standing and walking, with an inability to lift anything over five pounds due to urine leakage.  The Veteran further reported that his physician had told him that he would need to start using absorbent undergarments on a continuous basis.  

As noted above, pursuant to DC 7527, prostate conditions such as the Veteran's service-connected prostatitis are to be rated under the rating criteria as voiding dysfunction or urinary tract infection, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7527; see also 38 C.F.R. § 4.115a.  However, the Veteran's prostatitis has not resulted in urinary tract infections at any point during the pendency of the appeal; therefore, the relevant criteria are not for application.  Rather, the Veteran's prostatitis will be rated under the relevant rating criteria as voiding dysfunction.  38 C.F.R. § 4.115a.  

In order to warrant an increased disability rating in excess of 40 percent, the evidence must document the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.  

However, following a thorough review of the evidence of record, including as discussed above, the Board finds that the Veteran's prostatitis has not resulted in recurrent symptomatic infection requiring drainage or frequent hospitalization more than two times per year or continuous intensive management at any time during the pendency of the appeal.  38 C.F.R. §§ 4.115a-b, DC 7525.  Rather, upon VA examination in July 2009, there was no history of urinary symptoms or urinary leakage.  In December 2012, the Veteran had voiding dysfunction which did not result in urinary leakage or require the use of an appliance.  Most recently, upon examination in September 2015, the Veteran was found to have voiding dysfunction which required the use of absorbent pads which must be changed two to four times per day, without the use of an appliance.  As such, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for prostatitis for the entire period on appeal.  

In assessing the severity of the Veteran's prostatitis, the Board has considered the Veteran's reported symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as discussed above, the criteria needed to support an increased 40 percent disability rating requires objective findings including the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Notably, while the Veteran did report at the September 2015 examination that his physician told him he would need to start using absorbent undergarments on a continuous basis, the evidence of record does not indicate that his prostatitis has yet required the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

Additionally, the Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder or a voiding disorder as a result of his prostatitis that would allow for an increased disability rating in excess of 40 percent under any of the additional diagnostic codes listed in 38 C.F.R. §§ 4.115a-b.  Moreover, his residual left testalgia is not shown to involve any other factors that would warrant evaluation of the disability under any other provision of the rating schedule.  

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350 for any claim involving the loss, or loss of use, of one or more creative organs.  In this case, there is conflicting evidence whether the Veteran's erectile dysfunction is related to his service-connected prostatitis.  The July 2009 VA examiner noted the Veteran's erectile dysfunction of an unknown etiology.  The December 2012 VA examiner stated that the Veteran's erectile dysfunction was due to his diabetes, and therefore, it was not as likely as not attributable to his chronic prostatitis.  Finally, the September 2015 VA examiner noted that the Veteran's erectile dysfunction was as likely as not attributable to his chronic prostatitis.  Given the above, the Board finds that the preponderance of the evidence does not weigh in favor of a finding that the Veteran's erectile dysfunction is related to his service-connected prostatitis; therefore, further consideration of SMC under 38 C.F.R. § 3.350 is not warranted.  Additionally, the Board notes that the Veteran's claim of entitlement to service connection for erectile dysfunction was previously denied by the Board in March 2015; however, the Veteran is free to file a claim to reopen based upon any new and material evidence related thereto.  

In sum, after a thorough review of the evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for prostatitis for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - Headaches  

The Veteran's migraine headaches are rated as 30 percent disabling from April 8, 2009, and as 50 percent disabling from September 3, 2015, under DC 8100.  38 C.F.R. § 4.124a, DC 8100 (2015).  

Under DC 8100, a 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Additionally, the rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012).  This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System (2015).  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

Turning to the relevant evidence of record, VA treatment records from April 2009 document the Veteran's ongoing headaches which he was treating with prescribed Tramadol and analgesic balm, although he was using each only twice per day, instead of the four times per day prescription for Tramadol.  He was informed that his longstanding condition required him to take his medications as prescribed; however, despite his headache condition, he was able to attend groups, conduct activities, and could talk on a telephone without difficulty.  

That same month, he was again seen for his headache condition, which was noted to be unchanged from his prior visit.  He had been taking his medication as prescribed, with persistent headaches; therefore, the physician prescribed Migrainol nasal spray as well.  

The Veteran was afforded a VA headaches examination in July 2009.  At that time, he reported that he had headaches since 1972, when he was diagnosed with migraine headaches.  He complained of headaches two to three times per month with occasional nausea, lasting for several hours unless he used prescription nasal spray.  The VA examiner noted that the Veteran's headache attacks were not prostrating, that the usual duration of such attacks was hours, and there were no resulting significant effects on the Veteran's occupation or daily activities.  

In his June 2012 VA Form 9 substantive appeal, the Veteran reported ongoing treatment for his headaches, which required treatment with topical analgesic and a number of prescription medications.  He reported headaches at least two to three times per week which required him to take medication and lie down until the pain subsided.  

The Veteran was next afforded a VA headaches examination in December 2012.  He reported that his headaches had continued to worsen and occurred almost daily.  He stated that they would begin behind his eyes and progress to include visual aura patterns and the entire head, with nausea, which required him to lie down in a quiet, dark place for a few hours to recover.  He reported various prescription medication, including baclofen, etodolac, and gabapentin, all of which were partially effective without side effects.  His symptoms were documented as headache pain, including pulsating or throbbing head pain, pain on both sides of the head, and non-headache symptoms including nausea, sensitivity to light, sensitivity to sound, and changes in vision.  The duration of his typical head pain was noted to be less than one day and occurred on both sides of his head.  The examiner noted that his headaches resulted in characteristic prostrating attacks of migraine headache pain more frequently than once per month, as well as very frequent prostrating and prolonged attacks of migraine headache pain.  Relevant diagnostic tests included an August 2010 CT scan of the brain, which was normal.  Finally, the Veteran reported functional impact upon his ability to work in that he experienced migraine headaches almost every day which lasted for a few hours each time and required him to lie down and stop all activities; however, the examiner noted that this did not preclude limited duty or sedentary employment.  

VA treatment records from January 2013 document the Veteran's report of chronic headaches which occurred on a regular basis.  He denied any precipitating factors for the headaches, as well as any related nausea, vomiting, or visual disturbances, but noted that resting in a dark place helped alleviate his headaches.  

At the December 2014 Board videoconference hearing, the Veteran testified that his headaches did not occur at a particular time and usually took three to four hours to stabilize, although one to two times per week he would experience headaches of a longer duration, up to all day long.  He reported ongoing treatment for migraine headaches, which occurred three to four times per week, and required him to avoid any light or noise; he noted that he would take half a prescription pill when his headache began, then lay down in a dark, quiet area for an hour or two, after which he would take the other half of the pill if his headache did not subside.  

The Veteran was most recently afforded a VA examination in September 2015.  He reported ongoing migraine type headaches which required daily prescription medication, including Propranolol and others.  The examiner documented that his condition resulted in headache pain, constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, and pain that worsened with physical activity.  The Veteran also experience non-headache symptoms including nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  His typical headache pain lasted one to two days and started on the right side of his head but would progress to include his entire head.  The examiner noted that he experienced characteristic prostrating attacks of migraine headache pain more frequently than once per month, as well as very frequent prostrating and prolonged attacks of migraine headache pain.  Finally, his condition resulted in functional impairment; the examiner noted that the Veteran was currently retired, but that he would previously miss several days per week due to his headache pain.  Additionally, he stated that the Veteran would not be able to concentrate or perform duties during migraine attacks.  

After a review of the evidence of record, including as discussed above, the Board resolves any reasonable doubt in favor of the Veteran and finds that his service-connected migraine headaches warrant a 50 percent disability rating from June 2012, but no sooner.  

The Veteran is competent to report his observable headache symptoms.  See Layno, 6 Vet. App. 465.  Significantly, within his June 19, 2012 VA Form 9 substantive appeal, the Veteran reported that his migraine headaches occurred at least two to three times per week and required him to take medication and lie down until the pain subsided.  The Board finds this to be consistent with the findings of the December 2012 VA examiner who specifically documented that the Veteran's headaches resulted in very frequent prostrating and prolonged attacks of migraine headache pain.  Although the examiner stated that the Veteran's condition did not preclude limited duty or sedentary employment, the Board finds it probative that the Veteran reported that his migraine headaches occurred almost every day for a few hours each time and required him to lie down and stop all activities; moreover, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce, 18 Vet. App. 440.  As such, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his service-connected headaches have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from June 19, 2012, but no sooner.  

However, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent prior to June 19, 2012, because the Veteran's headache disability is not more closely approximated by the rating criteria for a 50 percent disability rating prior to June 19, 2012.  Notably, during the prior July 2009 VA examination, the Veteran reported ongoing headaches two to three times per month with occasional nausea; however, the VA examiner noted that such attacks were not prostrating and did not result in significant effects on the Veteran's occupation or daily activities.  As such, the Veteran has not met all of the required rating criteria for an increased 50 percent rating prior to June 19, 2012.  38 C.F.R. § 4.124a, DC 8100; see also Melson, 1 Vet. App. 334.  

Additionally, as discussed further below, an increased disability rating in excess of 50 percent for the Veteran's service-connected migraine headaches is not warranted for any period on appeal.  The relevant rating criteria provide for a maximum schedular 50 percent disability rating, see 38 C.F.R. § 4.124a, DC 8100; moreover, the Veteran's headache condition has not resulted in an unusual disability picture which is not contemplated by the Rating Schedule.  

The Board has also considered whether an increased or additional disability rating is warranted for any period on appeal under the additional diagnostic codes used to evaluate miscellaneous neurological diseases, see 38 C.F.R. § 4.124a, DCs 8103-08 (2015); however, the Veteran has not been diagnosed with any of the alternate conditions listed therein.  Moreover, the symptomatology of his migraine headache disability is specifically contemplated within the rating criteria of DC 8100; therefore, a rating under DCs 8103-08 is not warranted.  

In conclusion, after resolving any reasonable doubt in favor of the Veteran, the preponderance of the evidence of record weighs in favor of an increased 50 percent disability rating, but no higher, from June 19, 2012, but no sooner; to that extent only, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's service-connected prostatitis or migraine headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's prostatitis and migraine headaches for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his prostatitis or migraine headaches that are unusual or different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's prostatitis and migraine headaches and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's prostatitis or migraine headaches completely preclude him from securing or following a substantially gainful occupation.  While some functional impact is documented resulting from his conditions, including urinary frequency/leakage and prostrating/prolonged migraine headache pain which required him to stop activities for the duration of such attacks, there is no indication that his service-connected prostatitis or migraine headaches completely preclude him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record in conjunction with the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased disability rating in excess of 40 percent for prostatitis is denied for the entire period on appeal.  

An increased 50 percent disability rating for migraine headaches is granted from June 19, 2012, but no sooner.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


